Appeal by the defendant from a resentence of the Supreme Court, Kings County (Reichbach, J.), imposed June 26, 2002, upon his conviction of assault in the second degree.
Ordered that the resentence is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
*820The defendant has not raised any nonfrivolous issues in his supplemental pro se brief, and, in any event, the issues raised are not properly before this Court. Santucci, J.E, Smith, Luciano and Adams, JJ., concur.